DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
Response to Amendment
The amendment filed on March 29, 2022 has been entered. Claims 1, 3-5, 8-10, and 15-17 remain pending in the application. Claims 16-17 are new. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on December 30, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp in Claims 1, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a positioning member” in claims 1 and 15 interpreted as key or pin as described in page 11 of the instant specification or equivalents thereof.
 "movement mechanism" in claims 3, and 5- interpreted as control device and any movable surface as described in page 12 of the instant specification or equivalents thereof.
 “an optical transmission system” in claim 4- interpreted as an optical path comprising mirror, and beam expander as described in Fig. 2 or equivalents thereof.
“a drive mechanism” in claim 5- interpreted as numerical control device and any movable surface as described in page 12 of the instant specification or equivalents thereof.
“control device” in claim 8- interpreted as a computer operated by a computer program as described in page 20-21 of the instant specification or equivalents thereof .
“pure water unit” in claim 9- interpreted as an ion-exchange resin filter as described in page 14 of the instant specification or equivalents thereof.
“addition device” in claim 10- interpreted as a tank and a dropping device or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-10, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite “the nozzle stand does not move with respect to the laser oscillator”. Page 11 of the original disclosure recites “In the example illustrated in Fig. 2, the laser oscillator 2 and the optical transmission system 3 are stored in the casing 23 including a caster 22 with a stopper for transportation, and the nozzle 4 is fixed to a nozzle stand 24.” The original disclosure describes that laser oscillator has caster which implies that laser oscillator has the ability to move in the horizontal direction. The disclosure further describes that nozzle is fixed to a nozzle stand. However, the disclosure is silent about any relative movement between the nozzle stand and the laser oscillator in the horizontal direction. 
Additionally, page 11 of the original disclosure describes “When the energy density of the laser beam L is high, it is important to prevent the laser beam L from entering the eyes of a worker from the viewpoint of safety. Thus, it is appropriate to determine the heights of the casing 23 and the nozzle stand 24 so that the height of the optical path of the laser beam L is lower than the eye level of a worker.” The disclosure implies that the height of nozzle stand is adjustable along with the oscillator in the height direction, which does not support the limitation “the nozzle stand does not move with respect to the laser oscillator”.
Claims 1 and 15 recite “position the casing with respect to the nozzle stand”, “when the casing is fixed to the nozzle stand by the clamp”, “to seal between the casing and the nozzle stand to prevent leakage of the liquid when the casing is fixed to the nozzle stand by the clamp”. Here the limitations are claiming that right side of element 16 in Fig. 4 as nozzle and left side of element 16 as nozzle stand which does not have support in the original disclosure. 

    PNG
    media_image1.png
    434
    710
    media_image1.png
    Greyscale

Fig. 4 of the original disclosure describes a nozzle with a detachable structure
Page 10 and 11 of the original disclosure recites “Alternatively, the casing 11 of the nozzle 4 may be provided with a detachable structure 16 so that primary components of the nozzle 4 including the condenser lens 12 and the prism 13 may be detached. In the example illustrated in Fig. 4, the casing 11 is provided with the detachable structure 16 capable of being fixed by a clamp for fixation with the nozzle 4 positioned so that liquid is not leaked by a positioning member 17 such as a key or pin for positioning and an O ring 18 for sealing. Thus, maintenance such as cleaning or replacement of the nozzle 4 is easy. It is possible to adjust the shape of the nozzle 4 to the shape of the object workpiece O by the detachable structure 16 which facilitates detachment of the nozzle 4.” Thus, original disclosure describes that the nozzle, element 4, comprises a detachable structure 16 wherein structure 16 connects two parts of the nozzle with each other. Here, the detachable structure is positioned with casing, the casing is fixed with the detachable structure, and the seal prevents leaking from the nozzle. The original disclosure does not recite positioning the casing with respect to nozzle stand, fixing the casing with nozzle stand, sealing between casing and nozzle stand as claimed.
Claims 3-5, 8-10, 16-17 are rejected based on their dependency on claims 1 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al., US 6163012 (hereafter Kimura) and further in view of Nomura et al., US 20160138127 (hereafter Nomura), Guettler et al., DE 102008063038 (hereafter Guettler), and Gaebelein et al., US 20150165559 (hereafter Gaebelein) .
Kimura teaches a laser peening apparatus. Kimura teaches
“A laser peening processing device comprising:” (Column 12, line 5 teaches laser peening apparatus)
“a laser oscillator configured to oscillate a laser beam;” (The claim recites intended use of a laser oscillator. Fig. 2(a) teaches laser oscillator 7)
“a nozzle configured to inject liquid to a workpiece for laser peening processing, and to cause the laser beam to be incident on the liquid to irradiate the workpiece with the laser beam which propagates through the liquid;” (Fig. 16 teaches head 12 comprising a jet nozzle 46 that injects liquid to form a liquid layer 47 on workpiece 16. The head 12 also emits laser beam 15 on the liquid layer 47 for laser peening. Hence the head 12 corresponds to the nozzle in the instant claim. )

    PNG
    media_image2.png
    583
    610
    media_image2.png
    Greyscale

Fig 16 of Kimura teaches nozzle 12 with lens, mirror, and pipe
“a cylindrical casing in which an optical path of the laser beam is formed such that the cylindrical casing protects the laser beam before the laser beam is incident on the liquid;” (Kimura teaches in Fig. 16 a cylindrical housing for head 12. The casing constrains the optical path of the laser beam within itself until the beam is incident on workpiece. )
“a lens disposed on the optical path of the laser beam in the cylindrical casing, the lens being configured to concentrate the laser beam so that a focal point of the laser beam is formed at a processing position of the laser peening processing;” (Fig. 16 teaches converging lens 14 inside the cylindrical casing of head 12. The lens concentrates the laser beam 15 to focus it on a surface of workpiece 16.) 
“a pipe disposed in the casing, and configured to form a flow path for the liquid,”( Kimura teaches in Fig. 16 a pipe 46 within casing that forms a flow path of liquid)
“and a prism disposed on the optical path of the laser beam to change a traveling direction of the laser beam from an incident direction to the nozzle to a vertical lower direction,” (Fig. 16 teaches mirror 42 on the optical path of the laser beam 15. Here mirror 42 corresponds to the prism in instant claim wherein mirror 42 changes the traveling direction of laser beam.)
“wherein an exit of the pipe is disposed between the prism and the workpiece.” (Fig. 16 teaches pipe 46 at the right side of the beam path and hence positioned before mirror 42.  However, Kimura does not explicitly teach pipe 46 between mirror 42 and workpiece. Kimura also does not explicitly teach a fixed nozzle stand, and a detachable structure.

    PNG
    media_image3.png
    655
    594
    media_image3.png
    Greyscale

Fig. 1 of Nomura teaches liquid flow path from prism to workpiece
Nomura teaches a laser processing apparatus where the laser oscillator irradiates the laser light to the surface through the liquid via an optical window. Hence Nomura is from the same field as the instant claim. In Fig. 1, Nomura teaches an irradiation head 101 with cylindrical casing, corresponding to the nozzle in instant claim. Laser beam 13 has an optical path through nozzle 101 comprising convergence lens 15 and deflecting mirror 17 while mirror 17 changes the direction of laser beam. The laser beam passes through air until prism 16. From prism to workpiece 14 laser beam travels through liquid supplied by pipe 18. Paragraph [20] and Fig. 1 teaches an exit of pipe 18 is positioned between prism 16 and workpiece 14.) 

    PNG
    media_image4.png
    684
    474
    media_image4.png
    Greyscale

Fig. 9 of Nomura teaches a fixed nozzle stand and laser oscillator
“a nozzle stand configured to be fixed so that the nozzle stand does not move with respect to the laser oscillator;” (Nomura teaches a base 110 to hold the irradiation head 101 in Fig. 9. Laser oscillator 113 is disposed on base 110 so there is no relative movement between base and oscillator. Here base 110 corresponds to the nozzle stand in the instant claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the liquid pipe in Kimura to position its exit between prism and workpiece as taught in Nomura. One of ordinary skill in the art would have been motivated to do so because “a strong shock wave occurs and propagates in the material to cause plastic deformation and change the residual stress into a compressed state” as taught in paragraph [4] of Nomura. 
Additionally, rearranging the pipe location in Kimura to position the pipe exit between a prism and workpiece requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04-VI-C. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
 “and a detachable structure configured to fix the nozzle to the nozzle stand,”(The primary combination of references does not teach a detachable structure. 

    PNG
    media_image5.png
    391
    470
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    392
    659
    media_image6.png
    Greyscale

Fig. 2, 3, and 4 of Guettler teaches a nozzle with detachable structure
Guettler teaches a  coupling device for processing head of a laser beam processing system, where the processing head is held on a coupling point with the laser tool. Hence Guettler is solving the same problem of detachable structure for nozzle as the instant claim.
Guettler teaches a steel ring 16, magnets, and two cylindrical pins 14 to connect the nozzle to the bottom of the deflector. Here ring, magnets, and pins correspond to the detachable structure. 
“and wherein the detachable structure comprises: a clamp configured to fix the casing to the nozzle stand detachably;” (Guettler teaches permanent magnets 15 on the bottom of deflector 6 and a steel ring 16 on the nozzle. The magnets and ring hold “the nozzle securely during the machining process and can be removed if necessary without much effort and put back on” as taught in page 3, paragraph 6 of the attached machine translation. Here the magnets and ring correspond to a magnetic clamp or clamp as in the instant claim.)
“a positioning member configured to position the casing with respect to the nozzle stand when the casing is fixed to the nozzle stand by the clamp;” (Fig. 3 teaches cylindrical pins 14 “are used for clear and reproducible positioning of the machining head ( 7 ) at the deflector ( 6 )” as taught in page 3, paragraph 6. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the detachable structure as taught in Guettler to the nozzle in Kimura. One of ordinary skill in the art would have been motivated to do so for “a fast and easy replacement of the mentioned Components to minimize downtime during conversion” as taught in page 3, paragraph 1 of Guettler.)
“and a seal ring configured to seal between the casing and the nozzle stand to prevent leakage of the liquid when the casing is fixed to the nozzle stand by the clamp.”(Guettler teaches a steel ring 16 configured to magnetically seal the nozzle to the bottom of the deflector. The limitation “to prevent leakage of the liquid” is intended use of the ring. The primary combination of references does not explicitly teach that the ring is used to prevent liquid leakage. 
Gaebelein teaches a liquid jet guided laser system with “a removably attached coupling assembly…used to be attached to a laser focus optic assembly of a liquid jet guided laser system” in abstract. Thus Gaebelein is solving the same problem of a detachable structure as the instant claim.
Gaebelein teaches “using an O-ring for sealing the nozzle against the sidewall of the nozzle assembly” in paragraph [58]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the steel ring in Guettler to function as sealing O-ring as taught in Gaebelein. One of ordinary skill in the art would have been motivated to do so because “After the nozzle is serviced, e.g., repaired or replaced, or exchanged to meet a job requirement the nozzle can be pushed back to the nozzle assembly” as taught in  paragraph [58] of Gaebelein. Additionally, “When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” MPEP § 2114. Since the O-ring of Gaebelein is similar to the seal ring of the instant claim, the O-ring of Gaebelein is capable of performing the functional limitation of the instant claim.)
Regarding claim 15,
“A laser peening processing device comprising: a laser oscillator configured to oscillate a laser beam; a nozzle configured to inject liquid to a workpiece for laser peening processing, and to cause the laser beam to be incident on the liquid to irradiate the workpiece with the laser beam which propagates through the liquid; a nozzle stand configured to be fixed so that the nozzle stand does not move with respect to the laser oscillator; and a detachable structure configured to fix the nozzle to the nozzle stand, wherein the nozzle comprises: a cylindrical casing in which an optical path of the laser beam is formed such that the cylindrical casing protects the laser beam before the laser beam is incident on the liquid; a lens disposed on the optical path of the laser beam in the cylindrical casing, the lens being configured to concentrate the laser beam so that a focal point of the laser beam is formed at a processing position of the laser peening processing; a pipe disposed in the casing, and configured to form a flow path for the liquid; and a prism disposed on the optical path of the laser beam to change a traveling direction of the laser beam, wherein the laser beam that traveling direction of which is changed by the prism is emitted from the prism enters the pipe such that the laser beam propagates through the liquid in the pipe and radiated onto the workpiece, and wherein the detachable structure comprises: a clamp configured to fix the casing to the nozzle stand detachably; a positioning member configured to position the casing with respect to the nozzle stand when the casing is fixed to the nozzle stand by the clamp; and a seal ring configured to seal between the casing and the nozzle stand to prevent leakage of the liquid when the casing is fixed to the nozzle stand by the clamp.” (Claim 15 is similar scope to claim 1 and hence rejected under the same argument.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura , Nomura, Guettler, Gaebelein as applied to claim 1 above, and further in view of Hirotaka et al., JP 2016026886 (hereafter Hirotaka).
The primary combination of references does not explicitly teach moving the workpiece and liquid collection system. Hirotaka teaches a laser processing apparatus for processing an object in a liquid with laser light. Hirotaka teaches
“The laser peening processing device according to Claim 1, further comprising: a movement mechanism configured to move the workpiece so that a processing position of the laser peening processing is irradiated with the laser beam;” (Fig. 1 and page 3, paragraph 3 teaches “By moving the processing tank 11 by the moving mechanism 13, the irradiation position of the laser beam from the laser unit 20 on the semiconductor wafer 100 placed and fixed on the support table 12, that is, the processing position can be changed.” Wafer 100 corresponds to the workpiece, support table 12 corresponds to the movable table, moving mechanism 13 and control unit 40 corresponds to the control device.)

    PNG
    media_image7.png
    599
    909
    media_image7.png
    Greyscale

Fig. 1 of Hirotaka teaches movable tank and moving mechanism
 “and a liquid collection system configured to collect the liquid injected through the nozzle, wherein the liquid collection system comprises: a liquid receiver configured to store the workpiece with an opening facing the nozzle, fixed to the movement mechanism to be moved along with the workpiece,” (Fig. 1 and page 3, paragraph 3 teaches “By moving the processing tank 11 by the moving mechanism 13, the irradiation position of the laser beam from the laser unit 20 on the semiconductor wafer 100 placed and fixed on the support table 12, that is, the processing position can be changed.” Tank 11 is the liquid receiver storing wafer 100 and have opening at the top facing nozzle and moved by moving mechanism 13 along with wafer 100.) 
“the liquid receiver comprising a discharge outlet for discharging the liquid during the laser peening processing, and a flow path configured to allow the liquid discharged through the discharge outlet to flow, the flow path being not moved by the movement mechanism.” (Please see claim interpretation above for this limitation. Fig. 1 teaches pipe 15a as the discharge outlet. Page 4, paragraph 2 teaches “A transmission pipe 15a extending from the processing tank 11 is connected to the suction port of the pump 32, and a filter 31 is provided in the transmission pipe 15a.” Fig. 1 and the description does not teach pipe 15a and filter 31 movable by mechanism 13, hence the flow path 15a is not moved by mechanism 13.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the movable table inside a tank with discharge pipe and a control device to control the movement as taught by Hirotaka to place and move the workpiece in the laser peening apparatus taught by Kimura. One of ordinary skill in the art would have been motivated to do so in order to change the processing position as taught by Hirotaka in page 3, paragraph 3 of the attached machine translation. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Nomura, Guettler, Gaebelein as applied to claim 1 above, and further in view of Sano et al., US 20070262063 (hereafter Sano).
Regarding claim 4, Kimura teaches beam guiding members 9a to 9h, and reflecting mirrors 13a, and 13b in the transmission system in Fig. 2. However, primary combination of references does not explicitly teach a beam expander. Sano teaches in abstract an apparatus “which can eliminate spattering of a liquid and waving of the liquid surface upon laser irradiation, and can stably irradiate a workpiece with a laser beam.” Sano teaches
“ The laser peening processing device according to Claim 1, further comprising an optical transmission system configured to transmit the laser beam oscillated by the laser oscillator to the nozzle without using an optical fiber,” (Please see claim interpretation above for this limitation. Sano teaches in Fig. 13 an optical transmission system from laser oscillator 11 to head 17(corresponds to the nozzle of the instant claim) through shutter 13, beam expander 91, and mirrors 92, and 94.)

    PNG
    media_image8.png
    496
    1001
    media_image8.png
    Greyscale

Fig. 13 of Sano teaches transmission path with beam expander and mirrors
“wherein the laser oscillator is an oscillator configured to oscillate nanosecond laser having a pulse energy exceeding 50 mJ, picosecond laser having a pulse energy exceeding 1 mJ, or femtosecond laser having a pulse energy exceeding 1 mJ.” (Kimura teaches a laser beam with 200 mJ in column 2, line 38 but does not explicitly teach pulse width of the beam. Sano teaches “A laser beam of a pulse energy of 200 mJ and a pulse width of 8 ns” in paragraph [16] which corresponds to a nanosecond laser with a pulse energy exceeding 50 mJ.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the beam expander as taught in Sano to the transmission system taught in Kimura; and set the pulse width as nanosecond as taught by Sano to the laser beam of Kimura. One of ordinary skill in the art would have been motivated to do so to “increase or decrease the size of the laser beam 51 so as to adjust the size of the laser beam 51 entering the irradiation head 17”as taught in Paragraph [115] in Sano. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Nomura, Guettler, Gaebelein and Hirotaka as applied to claim 3 above, and further in view of Adachi et al., US 20080105666 (hereafter Adachi).
The primary combination of references does not explicitly teach moving the workpiece with a robot arm and drive mechanism comprising no cantilever structure. Adachi teaches a laser peening apparatus with a liquid holding head and a laser irradiation head. Adachi teaches
“The laser peening processing device according to Claim 3, wherein the nozzle is fixed not to be moved, and wherein the movement mechanism selectably comprises one of a robot arm configured to hold and move the workpiece and a drive mechanism comprising no cantilever structure, the drive mechanism being configured to move the workpiece by placing the workpiece on a movable table.”(The claim is interpreted as the movement mechanism comprises a drive mechanism since robot arm is drawn to a non-elected Species. Please see claim interpretation above for “drive mechanism”. Adachi teaches in paragraph [43-44] “The workpiece moving device 4 can move a moving base 41 in intersecting three axial directions, and can comprise machines such as a screw shaft and a gear. It is preferable that the workpiece moving device 4 includes a motor and a control device and the moving base 41 can be numerically controlled. The liquid holding head 1, the laser irradiation head 2, the condenser lens 3 and a main body 42 of the workpiece moving device 4 are fixed to a base stage (not shown) by an appropriate fixing tool and support tool. ” Thus it is established in prior art that head and lens (corresponding to nozzle) are fixed and moving mechanism places the workpiece “W” on movable base 41(aka movable table). Further, the moving device does not have cantilever.)

    PNG
    media_image9.png
    700
    804
    media_image9.png
    Greyscale

Fig. of Adachi teaches moving device 4 that moves table 41
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the moving device and base as taught in Adachi to the laser peening apparatus taught in Kimura. One of ordinary skill in the art would have been motivated to do so to in order to allow “a portion of the workpiece W which has not yet been worked but must be worked is subjected to the laser peening working in the same manner” as taught in paragraph [55] of Adachi.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Nomura, Guettler, Gaebelein as applied to claim 1 above, and further in view of Tanaka et al., US 20060141754(hereafter Tanaka) and Ledermann, US 20080269729 (hereafter Ledermann).
The primary combination of references does not explicitly teach turning off laser oscillator in the event of earthquake. Tanaka teaches safety precaution to take for a laser apparatus in the event of an earthquake. This art is analogous to the instant claim as both are solving the same problem of shutting off oscillator in an emergency. 
 “The laser peening processing device according to Claim 1, further comprising: a seismometer configured to detect an earthquake; an uninterruptible power supply device used as a backup power supply for the laser oscillator; and a control device configured to, upon detection of an earthquake by the seismometer, perform control of stopping oscillation of the laser beam from the laser oscillator, and upon a power failure, perform control of starting the uninterruptible power supply device, and stopping the laser oscillator with electric power supplied from the uninterruptible power supply device.” (The claim is interpreted as when power fails, UPS starts and provides power to control device to shut down the laser oscillator. If there is no power failure, then control device shuts off the oscillator. 
Tanaka teaches seismic sensor 105 in Fig. 1 and 9 that detects occurrence of an earth quake and stops the laser output. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the seismic sensor as taught in Tanaka to the laser peening apparatus taught in Kimura. One of ordinary skill in the art would have been motivated to do so to in order to allow safe laser machining as  taught in paragraph [65] of Tanaka.
However, the primary combination of references does not explicitly teach uninterrupted power supply. Ledermann teaches uninterrupted power supply for a femtosecond laser in the event of power failure in paragraph [10].
Ledermann teaches in paragraph [10] “uninterruptible power supplies using a rechargeable battery are known (e.g., from DE 102 44 608 A1). These are used mostly to safeguard PC servers and large-scale computer systems against voltage fluctuations or total utility failure. When the utility failure occurs, they transmit information to the connected PC server in order to initiate a controlled shutdown of the server's operating system”. Thus is established in prior art that uninterruptible power supplies can shut down laser oscillator through control device.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the uninterruptible power supply as taught in Ledermann to the laser peening apparatus taught in Kimura. One of ordinary skill in the art would have been motivated to do “because the functioning of most operating systems can be permanently damaged by an uncontrolled shutdown;” as taught in paragraph [10] of Ledermann.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura and Nomura, Guettler, Gaebelein as applied to claim 1 above, and further in view of Lu et al., CN 106119518(hereafter Lu).
Kimura teaches filtering out impurities from the liquid before injecting through nozzle 45 in column 17, lines 16-20. However, the primary combination of references does not explicitly teach valve and pump. Lu teaches a water circulation system for laser peening apparatus. Lu teaches,
“The laser peening processing device according to Claim 1, further comprising: a pure water unit configured to generate pure water from water which is not pure water;” (Please see claim interpretation above for this limitation. Fig. 1 and page 6, paragraph 2 teaches ion-absorbing device 6 with de-ionized resin to remove ion impurity from water.)

    PNG
    media_image10.png
    552
    913
    media_image10.png
    Greyscale

Fig. 1 of Lu teaches pure water unit supplying water to nozzle
 “a pump configured to pressure-feed the pure water generated by the pure water unit or water containing the pure water;” (Fig. 1 and page 3, paragraph 5 teaches water pump 3 that feeds water from water tank 1 to nozzle 14)
“and a flow regulating valve configured to regulate a flow rate of the pure water or the water containing the pure water pressure-fed by the pump, and to supply the pure water or the water containing the pure water as the liquid to the nozzle.”(Fig. 1 and page 7. Paragraph 3 teaches proportional valve 7 to adjust flow of pure water pressure-fed by pump 3 to the nozzle 14 for spraying.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the water circulation system as taught in Lu to the water system taught in Kimura. One of ordinary skill in the art would have been motivated to do so to “realize recycling of the restraint layer water in the laser strengthening process, and can effectively filter the impurity, ion in absorbing water” as taught in Abstract of Lu.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Nomura, Guettler, Gaebelein and Lu as applied to claim 9 above, and further in view of Varrin, Jr. et al., US 8999072 (hereafter Varrin).
Regarding claim 10, Lu teaches a three way valve 4 to control flow of water in the circulation loop in Fig. 1. However, the primary combination of references  does not teach corrosion inhibitor. Varrin teaches a chemical cleaning system wherein corrosion inhibitor is added to the circulation system by an addition device. Varrin teaches,
“The laser peening processing device according to Claim 9, further comprising an addition device configured to add a corrosion inhibitor to the pure water” (Varrin teaches in Fig. 2 a holding tank 24 and a pump 25 that adds corrosion inhibitor like amine to the pure water in the circulation system.)
“in conjunction with a degree of opening of a valve configured to supply the water which is not pure water so that an amount of addition of the corrosion inhibitor per unit time is constant.” (The limitation is interpreted as the rate of addition of corrosion inhibitor is controlled. Column 16, lines 55-56 teaches that the pumping rate of addition of corrosion inhibitor is controlled. Further, Fig. 2 teaches a pressure regulating valve 28 that controls the flow of steam in the circulation system.)

    PNG
    media_image11.png
    606
    742
    media_image11.png
    Greyscale

Fig. 2 of Varrin teaches addition device and regulating valve 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the addition device for corrosion inhibitor as taught in Varrin to the water system taught in Kimura. One of ordinary skill in the art would have been motivated to do so to “to mitigate the accumulation of deposits in these systems or to modify the structure of these deposits once accumulation has occurred” as taught by Varrin in column 1, lines 27-30.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Nomura, Guettler, Gaebelein as applied to claim 1 above, and further in view of Hu et al., US 20170252865 (hereafter Hu).
Regarding claim 16, 
“The laser peening processing device according to Claim 1, wherein the nozzle further comprises a tubular attachment disposed between the prism and the workpiece, and coupled to the exit of the pipe, wherein the tubular attachment is configured to form an end of the optical path, and wherein the tubular attachment is exchangeably attached to the casing.” (The primary combination of references does not explicitly teach a tubular attachment exchangeably attached to the casing. The term “exchangeable” is interpreted as “capable of being substituted in place of another” as in Merriam-Webster dictionary.


    PNG
    media_image12.png
    655
    650
    media_image12.png
    Greyscale

Fig. 1 of Hu teaches a tubular nozzle cap 
Hu teaches a nozzle assembly for a laser system wherein the nozzle assembly has a liquid jet nozzle and a nozzle cap. “The nozzle cap has a nozzle cap body defining a liquid jet hole axially aligned and extending through the center of the nozzle cap body” as taught in paragraph [6] of Hu. Hence, Hu is solving the same problem of forming an end of the optical path as the instant claim.
Hu teaches a nozzle cap 77 wherein 77 has a tubular shape in Fig. 1. 
Cap 77 is disposed between the workpiece and optics module 24 as taught in Fig. 1. 
Cap 77 is coupled to liquid duct 69 and forms a liquid jet 33 as taught in Fig. 1. 
The laser beam 26 is focused on the workpiece through the cap, thus forming an optical path.

    PNG
    media_image13.png
    720
    556
    media_image13.png
    Greyscale

Fig. 2 of Hu teaches a nozzle cap forming and end of optic path 
The nozzle cap is connected to the nozzle assembly through a gas manifold 83. It is implied from Fig. 1 and Fig. 2 that nozzle cap 77 is not formed integrally with nozzle assembly, thus a PHOSITA can take the cap apart and place another similar cap in place of it. Hence the nozzle cap is exchangeably attached to the nozzle assembly and any casing of nozzle assembly. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end of the nozzle in Kimura to add a tubular attachment as taught in Hu. One of ordinary skill in the art would have been motivated to do so because “a nozzle cap body defining a liquid jet hole axially aligned and extending through the center of the nozzle cap body” as taught by Hu in claim 1. )
Regarding claim 17,
“The laser peening processing device according to Claim 15, wherein the nozzle further comprises a tubular attachment disposed between the prism and the workpiece, and coupled to the exit of the pipe, wherein the tubular attachment is configured to form an end of the optical path, and wherein the tubular attachment is exchangeably attached to the casing.” (similar scope to claim 16 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on March 29, 2022 with respect to claim(s) 1, 3-5, 8-10, and 15-17 have been considered but are moot because the new ground of rejection based on the amendment of claims.
The applicant amended claims 1 and 15 to recite that “a nozzle stand configured to be fixed so that the nozzle stand does not move with respect to the laser oscillator; and a detachable structure configured to fix the nozzle to the nozzle stand, …and wherein the detachable structure comprises: a clamp configured to fix the casing to the nozzle stand detachably; a positioning member configured to position the casing with respect to the nozzle stand when the casing is fixed to the nozzle stand by the clamp; and a seal ring configured to seal between the casing and the nozzle stand to prevent leakage of the liquid when the casing is fixed to the nozzle stand by the clamp” and argued that this makes the laser machine distinguishable from prior art. However, a new ground(s) of rejection is made in view of Kimura, Nomura, Guettler, and Gaebelein as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761